PER CURIAM.
This is an appeal from an order denying appellant relief pursuant to Fla.R.Crim.P. 3.850. Appellant made allegations of a factual nature which, if true, may present a situation involving ineffective assistance of counsel. The trial court did not furnish this court with any record which would support the order of denial. We remand for it to do so or to conduct an evidentiary hearing. See Hovey v. State, 466 So.2d 1086 (Fla. 4th DCA 1985); Owens v. State, 463 So.2d 408 (Fla. 3rd DCA 1985).
DOWNEY, HERSEY and GLICKSTEIN, JJ., concur.